862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.OPTIPERU, S.A., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1339.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1988.

Before RICH, EDWARD S. SMITH and NIES, Circuit Judges.
PER CURIAM.


1
OptiPeru, S.A.  (OptiPeru), appeals the grant of summary judgment by the United States Claims Court in OptiPeru, S.A. v. United States, No. 357-86C (Cl.Ct. Feb. 24, 1988) (Harkins, S.J.).  In granting summary judgment, the court below determined that the Overseas Private Investment Corporation (OPIC) had not abused its discretion in declining to execute a loan agreement between OPIC and OptiPeru.  We have considered the record and the arguments presented on appeal.  On the basis of its order, dated February 24, 1987, the Claims Court's grant of summary judgment is affirmed.